Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/03/2021 without traverse is acknowledged. 
Claims 1-10 are pending. Claims 8-10 are withdrawn as being drawn to a nonelected invention.
An action on the merits for Claims 1-7 is set forth below.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
 The claims are drawn to detection of the presence of breast cancer comprising detecting expression of any miRNA, sncRNA, snoRNA includes early diagnosis or presence of breast cancer.
Therefore, the claims are drawn to a genus of the measurement of expression of any miRNA, sncRNA, snoRNA in any species and any sample (blood or breast tumor tissue) to functionally determine breast cancer. 
 The specification has not described the critical function of the expression of any miRNA, sncRNA, snoRNA in any species which would be encompassed in this genus.  The specification does not provide guidance for any altered expression in any sample from any species and functionally determining breast cancer based upon any miRNA, sncRNA, snoRNA.  In particular, the specification asserts that the method provides detection and prediction of breast cancer based upon increased or decreased in the expression level of any miRNA, sncRNA, snoRNA (p. 8) however, does not provide any guidance for such an assertion.
As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.   In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  However, as discussed above, the 
 	Further, the art, as recited below, teaches that expression of biomarkers differ in different species.  However, the specification has not provided identifying characteristics or functional attributes that would distinguish different members of the claimed genus.  Rather, the art teaches that changes in the structure of nucleic acids between species can have an effect on expression.  Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.

In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the biomarkers across species and samples and functionally determining prognosis based upon any altered expression of the listed genes in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus encompassed by the broadly claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 are indefinite over the steps of claim 1.  In particular the claims comprises detection and analysis of various mass spectrometer systems for miRNA however it is not clear it the analysis is a nexus to “realized for early diagnosis and prediction of breast cancer.  There appears to be a missing step as detection only requires measurement and as such it is not clear how this measurement “realized for early diagnosis and prediction”.  Furthermore, it is not clear how the term “realized” limits the claims.  Is the method intending to determine early diagnosis and prediction or does the term encompass risk or some other relationship to early diagnosis and prediction.  Therefore, the metes and bounds of the claims are unclear.  
Claims 3, 6-7 is indefinite over  decrease and increase expression.  The term “increase expression” and “decrease expression” are  relative terms which renders the claims indefinite. These terms are  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular it is not clear which expression levels would be considered increase or decrease without a comparison step to determine such degrees. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims are drawn to detection of expression using mass spectrometer systems  which is a general and routine expression methodology.  
Dependent claims set forth further limitations to about the reference level, method of detecting expression, subject and source of cancer.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a law of nature or natural phenomena.  
The correlation of expression to diagnosis or prognosis of breast cancer is considered a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
In particular the prior art teaches the general and retinue methods of detection and analysis by means of various mass spectrometer systems which are general and known in the art. Burwinkel et al. (US Patent Application Publication 2015/0197812 July 16, 2015) teaches detecting and analyzing miRNA with a mass spectrometry to determine diagnosis of breast cancer by detection in blood (para 26-27 and 54).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  .
With regard to claim 1, Burwinkel et al. teaches detecting and analyzing miRNA with a mass spectrometry to determine diagnosis of breast cancer by detection in blood (para 26-27 and 54).  
With regard to claim 2, Burwinkel et al. teaches a method of detection of expression of miRNA (para 102).  
 With regard to claim 3, Burwinkel et al. teaches a method of detection of decrease and increase expression of miRNA associated with breast cancer (para 24). 
 With regard to claim 4, Burwinkel et al teaches a method of detection of invasive ductal carcinoma (para 100).  
With regard to claims 5-7, Burwinkel et al. teaches detecting and analyzing miRNA with a mass spectrometry to determine diagnosis of breast cancer by detection in blood (para 26-27 and 54).  Burwinkel et al. teaches a method of detection of decrease and increase expression of miRNA associated with breast cancer (para 24). Burwinkel et al. teaches interpreting levels in statistical terms (para 24-26).
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634